This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On September 19, 1995, appellee filed a request for oral argument. The document filed by appellee contains a brief for which the filing deadline imposed by S.Ct.Prac.R. VI(2) has passed. S.CtPrac.R. XIV(1)(C) prohibits the filing of any document after the time for filing prescribed by the rules. Accordingly,
IT IS ORDERED by the court, sua sponte; effective September 20,1995, that appellee’s request for oral argument be, and hereby is, stricken.